Case 6:18-cv-00485-TH-KNM Document 41 Filed 01/27/21 Page 1 of 1 PageID #: 447



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

 HENRY ABRAM RODRIGUEZ                            §

 v.                                               §      CIVIL ACTION NO. 6:18cv485
 CORRECTIONAL OFFICERS, ET AL.                    §


                                     ORDER OF DISMISSAL


        The above-styled and numbered civil action was heretofore referred to United States

 Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

 which contains proposed findings of fact and recommendations for the disposition of such action,
 has been presented for consideration, and no objections thereto having been timely filed, the Court

 is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

 same as the findings and conclusions of the court. It is accordingly
        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

 purposes of proceeding in forma pauperis as frivolous and for failure to state a claim upon which
 relief may be granted. All motions not previously ruled on are DENIED.

        SIGNED this the 27 day of January, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  1
